Dissenting Opinion of


Justices Figueras and Sulzbacher.

The above-named justices concur in the following opinion:
They accept the findings of fact of the judgment appealed from, and those relating to the proceedings on appeal had in this court, and accept the first, second, third and fourth conclusions of law contained in the foregoing opinion.
In order to construe section 301 of the Political Code as has been done by the Humacao court and a majority of this Supreme Court, it would be necessary that the mere presentation before the courts of the document constituting the evidence of indebtedness should carry with it, unavoidably, an order for its immediate payment; but such is not the case within the order of procedure, because every document of indebtedness presented is subject to the contingencies of the discussion on the issue raised, to the statement of the debtor and to the evidence produced, until judgment is rendered in favor of the creditor and the moment arrives for the recovery thereof by compulsory process.
The presentation of the document and complaint has no-signification other than an appearance in court, without thereby prejudicing the pertinency of the claim therein brought forward.
Having in mind these reasons, no doubt it was that in the provision here analyzed the verb “to recover” is used instead of “to claim,” which would be the adequate and proper one had the purpose been to preclude the exercise before the court of the proper civil action, which, indeed, might *25on occasions result in irreparable injury to the party, and in serious detriment to the revenues of the Treasury.
No injustice can be attributed to the laws, so long as there is good reason to preserve them from such a charge, and this good reason is found in an interpretation which does not cause any harm to the interests of the Treasury of Porto Eico, nor impair the rights of parties who are forced to resort to judicial proceedings in order to enforce them.
To be consistent with the interpretation given to aforesaid section 301 in the foregoing opinion, all the proceedings had should be declared null and void, with costs against the trial court, because it does not seem fair and equitable that a suit should be conducted through all the formalities, with the attending costs to the plaintiff, and then inform the latter, in a judgment, that he has no right to resort to. judicial proceedings to recover the amount of the document presented.
In view of the provisions of rule 63 of General Order No. 118, series of 1899, we adjuge that, reversing the judgment appealed from, we should condemn and do condemn Edgardo Vázquez Aguilar to pay Euperta Concepción Aguilar a sum equivalent, in United States currency, to the eight thousand pesos, Mexican money, object of the legacy claimed, and in the same manner the deposit of ;six hundred Mexican pesos, or the equivalent thereof in United States currency, likewise demanded in the complaint, together with the legal interest thereon from the day the action was instituted; and we declare that the counter-claim presented does not lie; it being understood that the six hundred pesos of the deposit, or the equivalent thereof in United States currency, cannot be recovered by compulsory process until all the provisions of section 301 of the Political Code shall have been complied with, the costs of these proceedings to be imposed upon the defendant.